OPINION — AG — ** OIL AND GAS — TAX — PROCEEDS ** THE PORTION OF 52 O.S. 540 [52-540](A) PERMITTING THE OPERATOR OF AN OIL AND GAS WELL TO BE SUBSTITUTED FOR THE FIRST PURCHASER AND TO ASSUME THE FIRST PURCHASER'S OBLIGATIONS UNDER THE STATUTE TO MAKE TIMELY PAYMENTS TO PERSONS HAVING INTERESTS IN THE PRODUCTION, IS CONSTITUTIONAL. (PROCEEDS REMIT, UNMARKETABLE TITLE, EXEMPT, DRILL, PAYMENT, TITLE, TITLE EXAMINATION STANDARDS) CITE: ARTICLE II, SECTION 1J5, 52 O.S. 540 [52-540](A) (FLOYD W. TAYLOR)